Citation Nr: 0115343	
Decision Date: 06/04/01    Archive Date: 06/13/01	

DOCKET NO.  00-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disorder 
of the cervical spine.

2.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1998 and August 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.  In April 2000, the claims 
folder was transferred to the RO in Columbia, South Carolina, 
because the veteran moved to South Carolina.

The veteran testified at a hearing before an RO hearing 
officer in September 2000.  A transcript of the hearing is of 
record.  In November 2000, the RO hearing officer issued a 
supplemental statement of the case affirming the denial of 
the benefits sought on appeal.  

A Board hearing was scheduled for the veteran in Washington, 
D.C. in June 2001.  However, in April 2001, the veteran 
cancelled his request for a Board hearing.


REMAND

The veteran in this case seeks service connection for chronic 
disorders of the neck and lower back.  In pertinent part, it 
is contended that the veteran's current cervical spine and 
lower back disabilities are the result of a motorcycle 
accident in service, at which time the veteran was thrown 
from his motorcycle.

In that regard, a review of service medical records discloses 
that, in April 1977, while in service, the veteran was, in 
fact, involved in a motorcycle accident.  At that time, the 
veteran complained of pain in his neck, head, left thigh, and 
hip, and in the dorsal area of his back, as well as in his 
left ankle.  In correspondence of mid-May 1977, a private 
physician wrote that, at the time of the motorcycle accident 
in question, the veteran sustained a concussion, as well as a 
cervical spine injury, severe contusions of his left eye, and 
a sprain of his left ankle.  However, on service separation 
examination in June 1977, the veteran's neck, as well as his 
spine and musculoskeletal system, were entirely within normal 
limits.

The Board observes that, on various occasions during the 
course of this appeal, the veteran has stated that he is 
currently in receipt of Social Security disability benefits, 
based primarily on his claimed disabilities of the neck and 
lower back.  However, it is at this time unclear whether 
those records have been made a part of the veteran's claims 
folder.  The medical records underlying any award of Social 
Security disability benefits must be obtained for review.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Moreover, based upon a 
review of the veteran's claims file, it appears that he has 
not yet been afforded a VA medical (orthopedic) examination 
for compensation purposes.

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9th, 2000, the President signed 
into the law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the above, and because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered in order to comply with the VCAA.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to October 2000 should be 
obtained and incorporated in the claims 
folder.  The RO should, additionally, 
take all necessary action to verify that 
the veteran is in receipt of Social 
Security disability benefits, and, if so, 
to procure any records of the veteran 
currently held by the Social Security 
Administration, including the decision 
awarding benefits and the medical records 
on which such decision was based.  All 
such records, when obtained, should be 
made a part of the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded a 
VA orthopedic examination, to include all 
appropriate studies, in order to 
determine the nature and etiology of his 
claimed cervical spine and low back 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
physician should specifically comment as 
to whether the veteran currently suffers 
from chronic disorders of the cervical 
spine and/or lower back and, if so, 
whether those disabilities are as likely 
as not the result of some incident or 
incidents of the veteran's period of 
active military service, including his 
April 1977 motorcycle accident.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. § 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to comply with 
precedent decisions of the Court and recently enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


